DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-18 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	3
1. Claim 1	3
2. Claim 13	4
B. Claims 1-24 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	5
1. Claim 1	5
2. Claim 13	5
3. Claims 1, 13, and 19	6
4. Claim 26	7
IV. Claim Rejections - 35 USC § 103	8
A. Claims 1-4, 6-13, 17-21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0134530 (“Kurihara”) in view of US 6,118,117 (“Lischner”).	8
B. Claims 1, 4, 5, 13, 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0187679 (“Ho”) in view of US 6,166,435 (“Leu”), and as evidenced by US 2002/0031628 (“Zumbrum”) for only claims 5, 16, and 22.	22
C. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Leu, as applied to claim 13 above, and further in view of US 2018/0151461 (“Cho”).	29
V. Response to Arguments	30
Conclusion	32


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claims 1, 13, and 19 are objected to because of the following informalities:  
In the fifth to last line in each of claims 1 and 19, replace “interconnected” with “interconnect” to correct a typographical error.
In the fourth to last line in claim 13, replace “interconnected” with “interconnect” to correct a typographical error.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claims 1-18 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

1. Claim 1
Claim 1, as currently amended, reads in pertinent part,

a substrate layer [135] including a first surface that defines a perimeter, wherein the substrate layer [135] is configured to form an interface with a board substrate [160]; 
a frame layer [140] forming a first interface with the substrate layer [130] at the first surface and including a second surface opposite to the first surface, the second surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter;
The Instant Specification suggests that the claimed “substrate layer” is shown to be the “first substrate layer 135” of the “package substrate 130”, because only the layer 135 of the package substrate is a “substrate layer” that forms an interface with the frame layer 140 (Instant Specification: p. 5, lines 5-6 ¶ 15, 1st sentence).  In addition, the Instant Specification states that element 160 is a “board substrate 160” (Instant Specification: p. 5, ¶ 16).  As shown in Fig. 1, the substrate layer 135 cannot form an interface with the board substrate 160 because said substrate layer 135 forms an interface with the rest of the package substrate 130 (at lower surface of 135) and the frame layer 140 (at upper surface of 135).  As such, the Instant Application fails to provide support for the feature “wherein the substrate layer [135] is configured to form an interface with a board substrate [160]”.  Moreover, not even the package substrate 130 forms an interface with the board substrate 160 because the solder balls are shown in Fig. 1 to space them apart.  Based on the foregoing, it is not clear how the currently claimed configuration is even possible. 
Claims 2-12 and 26 depend from claim 1 and are rejected for including the same unsupported feature.

2. Claim 13
Independent claim 13, as amended, reads in pertinent part,
, wherein the substrate layer is configured to form an interface with a board substrate;
providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer,
As explained above, no substrate layer, 135 or otherwise, of package substrate 130 forms an interface with the board substrate 160 because there are solder balls spacing them apart. 
Claims 14-18 depend from claim 13 and are rejected for including the same unsupported feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
B. Claims 1-24 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1, as currently amended, reads in pertinent part,
a substrate layer including a first surface that defines a perimeter, wherein the substrate layer is configured to form an interface with a board substrate; 
The term “configured to” renders the claim indefinite because it is not clear whether or not the board substrate and the interface therewith are part of the claimed structure.
Claims 2-12 and 26 depend form claim 1 and are indefinite for including the same indefinite feature. 

2. Claim 13
Independent claim 13, as amended, reads at lines 2-4,
first substrate layer and a second substrate layer opposite to the first substrate layer, the first substrate layer defines a perimeter, wherein the substrate layer is configured to form an interface with a board substrate;
In addition, claim 13 recites “the substrate layer” at line 13. 
The feature, “the substrate layer” has either (1) an indefinite antecedent basis because it may refer to either of the first and second substrate layers, or (2) an insufficient antecedent basis because it may refer to a substrate layer other than the first or second substrate layers. 
Claims 14-18 depend from claim 13 and are rejected for including the same indefinite feature.

3. Claims 1, 13, and 19
Each of independent claims 1, 13, and 19, was amended to include the following features,
a semiconductor die mounted to the substrate layer through an interconnected coupled to a third surface of the semiconductor die, 
wherein the semiconductor die comprises a fourth surface opposite to the third surface, and 
wherein the distal end of the support member extends to a first height above a second height associated with the fourth surface, and 
further wherein a cross section of the support member is circular or ellipsoidal.
First, it is unclear what is meant by the claim feature “a second height associated with the fourth surface” because the association between the second height and the fourth surface is not recited in the claim.  As such the “second height” may be interpreted in numerous ways.  For example, the second height may be the height of the fourth surface above any of (1) the third surface, (2) the substrate layer, and (3) the board substrate. 
For the purposes of examination, the claim feature will between interpreted to mean
wherein the distal end of the support member extends to a first height above 

Second, the feature “wherein a cross section of the support member is circular or ellipsoidal” is indefinite because it does not give a context of the cross section.  In other words, it may be a cross-section perpendicular to the plane of the substrate layer or parallel to the plane of the substrate layer (as shown in Figs. 7 and 8).  
For the purposes of examination, the claim feature will between interpreted consistent with Figs. 7 and 8.

4. Claim 26
Claim 26 reads,
26. (New) The semiconductor package of claim 1, wherein the first height of the support member is configured to prevent a contact between a thermal solution disposed on the semiconductor die and a corner or edge of the semiconductor die.
Claim 26 recites the feature “thermal solution”.  Neither the drawings nor the specification label or otherwise make clear what structure or structures are the “thermal solution”.  As such, the metes and bounds of the claim are unclear because it cannot be known which structure element must not contact the corner or edge of the semiconductor die. 
For the purposes of examination, it will be presumed that the “thermal solution” is the “cold plate 180” (Instant Specification: ¶ 16) since the cold plate 180 is the closest rigid structure functioning to dissipate heat that does not already contact the corners and edges of the semiconductor die, i.e. as the thermal interface material (TIM) 186 does (Instant Specification: ¶ 17).

IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-4, 6-13, 17-21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0134530 (“Kurihara”) in view of US 6,118,117 (“Lischner”).
Claim 1 reads,
1. (Currently Amended) A semiconductor package, comprising: 
[1] a substrate layer including a first surface that defines a perimeter, wherein the substrate layer is configured to form an interface with a board substrate; 
[2a] a frame layer forming a first interface with the substrate layer at the first surface and including a second surface opposite to the first surface, 
[2b] the second surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter; 
[3a] a support member 
[3b] forming a second interface with the frame layer at the second surface and 
[3c] extending in a direction perpendicular to the substrate layer from the second interface to a distal end opposite to the second interface, 
[4a] the support member 
[4b] further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter and 
of the outer perimeter to a third location in the first edge, 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter, 
[5] the support member to withstand a force oriented along the direction perpendicular to the substrate layer; and 
[6a] a semiconductor die mounted to the substrate layer through an interconnected coupled to a third surface of the semiconductor die, 
[6b] wherein the semiconductor die comprises a fourth surface opposite to the third surface, and 
[6c] wherein the distal end of the support member extends to a first height above a second height associated with the fourth surface, and 
[6d] further wherein a cross section of the support member is circular or ellipsoidal.

With regard to claim 1, Kurihara discloses, generally in Figs. 2A, 2B, 4B, 4H, 9A-9C, and 11B,
1. (Currently Amended) A semiconductor package, comprising: 
[1] a substrate layer [20 or 30] including a first surface [upper surface] that defines a perimeter, wherein the substrate layer [20 or 30] is configured to form an interface with a board substrate [20a/20b/22 or “mother board” (not shown; ¶ 6)] [¶ 39]; 
[2a] a frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A and 50b-50f in Figs. 3A-3E (¶¶ 40-44); or 50a/55(19) in Fig. 11B (¶¶ 79-80); or “adhesive member 60” in Figs. 9A-9C (¶¶ 67-70)] forming a first interface with the substrate layer [20 or 30] at the first surface [of the substrate layer 20 or 30] and including a second surface [top surface of 50 other than the projections generally at 50a or 50a/55(19) in Figs. 2A or 11B, respectively; or top surface of 60 in Figs. 9A-9C] opposite to the first surface [of the substrate layer 20 or 30], 
[2b] the second surface [again, top surface of 50 other than the projections generally at 50a or 50a/55(19) in Fig. 2A or 11B, respectively; top surface of 60 in Figs. 9A-9C] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in shape and dimension] to the perimeter [of the substrate layer 20 or 30] [as shown in Figs. 2A-2B, 8A-8D, 9A-9C, 11B]; 
50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[3b] forming a second interface with the frame layer at the second surface [“second interface” is where bottom of projections 50a meet continuous base portion of 50 in Fig. 2A (see discussion below); or where 50 contacts 60 in Figs. 9A-9C] and 
[3c] extending in a direction perpendicular to the substrate layer [20 or 30] from the second interface to a distal end opposite to the second interface [the “distal end” is the top surface of the projections 50a or 50a/55(19) in Figs. 2A or 11B; or the top surface of all of 50 in Figs. 9A-9C]  [see discussion below], 
[4a] the support member [again, the projections generally at 50a or 50a/55(19) in Figs. 2A or 11B; or all of 50 in Figs. 9A-9C] 
[4b] further extends from a first location in a first edge of the outer perimeter [of the frame] to a second location in a first edge of the inner perimeter [of the frame] [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; or any of all of 50 in Figs. 9A-9C (or 4A-4H) (¶¶ 45, 46); see further discussion below] and 
[4c] further extends from the first location in the first edge of the outer perimeter [of the frame] to a third location in the first edge [of the outer perimeter of the frame]  [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; ¶¶ 45, 46] [see discussion below], 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member [again, the projections generally at 50a or 50a/55(19) in Figs. 2A or 11B; or all of 50 in Figs. 9A-9C] to withstand a force oriented along the direction perpendicular to the substrate layer 30 [¶¶ 40, 42]; and
[6a] a semiconductor die 11 mounted to the substrate layer [20 or 30] through an interconnect[]  [shown as conductive hemispheres on pads 18 in each of Figs. 2A, 5, 9A, and 11B but not labeled; ¶ 48] coupled to a third surface of the semiconductor die 11, 
[6b] wherein the semiconductor die 11 comprises a fourth surface opposite to the third surface, and 
[6c] wherein the distal end of the support member [again, the projections generally at 50a or 50a/55(19) in Figs. 2A or 11B; or all of 50 in Figs. 9A-9C]  extends to a first height above a second height associated with the fourth surface [of the semiconductor die 11], and 
further wherein a cross section of the support member is circular or ellipsoidal.

With regard to feature [1] of claim 1, bearing in mind the rejections under each of 35 USC 112(a) and 112(b), the claimed “board substrate” in Kurihara may be interpreted to be either (1) the remaining substrate layers 20a, 20b, 22 of the substrate 30 (e.g. Fig. 2A), as is consistent with the Instant Application’s top substrate layer 135 forming an actual “interface” with the remaining layers of the multi-layered substrate 130, as shown in Fig. 1 of the Instant Application, or (2) the “mother board” (Kurihara: ¶ 6) which is not shown in Kurihara but is explained to be the substrate to which the package substrate 30 is attached at the terminals 18c(C2) (Kurihara: ¶¶ 39, 62), which is consistent with the absence of the claimed “interface” but, rather, a connection to that element which the Instant Specification states is the “board substrate 160” (supra).  
Further with regard to interpretation (2), as explained in the rejection under 35 USC 112(b), there is no clear requirement that the claimed “board substrate” be part of the structure based on the indefiniteness of the “configured to” language.  As such, Kurihara’s substrate layer, 20 or 30, need only be capable of forming an interface with the claimed “board substrate”.
Based on the foregoing, either of elements 20 or 30 read on the elements of feature [1].

With regard to features [2a]-[2b] and [3] of claim 1, specifically the distinction between the claimed “frame” and “support member”, it is noted that the Instant Specification states, “In some aspects, the group of support members [240] can be integrated into the frame 230--e.g., the frame 230 and the group of support members form a single part that can be coupled to the package substrate 210” (Instant Specification: ¶ 25 at pp. 9-10).  As such, the formation of the 50a and the frame 50 from the “supporting body 10” as shown in Figs. 8A-8D is consistent with the Instant Application in that the support members 50a are “integrated into the frame” 50 by being formed from a single support body 10.  
In addition, in Fig. 11B of Kurihara, the additional portion 55 of the projection 50a is formed from a nickel layer 19 (Kurihara: ¶ 79) and serves to prevent the heat spreader 80 from being “press-contacted to the semiconductor element 11” (Kurihara: ¶ 80).  Instead, there is space provided of the extra height provided by 55 for an “adhesive or solder” to attach the heat spreader 80 to the back surface of the semiconductor element 11 (id.), as is consistent with the Instant Application at Fig. 1, i.e. space is provided by the support members 190a for the thermal interface material 186 to be formed between the semiconductor chip 125 and the heat spreader, “cold plate 180”. 
In the alternative, the frame is the “adhesive member 60” and the support members may be all of the “reinforcing layer 50” including the “concave-convex strip portion 50a” (or any of 50b-50f in Figs. 3A-3E) as shown in e.g. Fig. 9B of Kurihara.

With regard to features [3c] and [6c] of claim 1, feature [3c] effectively indicates that the claimed “support member” both contacts the frame and has a thickness above the frame, as is the case with the support members 50a (or 50b-50f) in Fig. 2A or 50a/55(19) in Fig. 11B, or all of “reinforcing layer 50” in Figs. 9A-9C.
As explained above, the embodiment shown in Fig. 11B of Kurihara is used to the additional portion 55 of the projection 50a is formed from a nickel layer 19 (Kurihara: ¶ 79) and serves to prevent the heat spreader 80 from being “press-contacted to the semiconductor element 11” (Kurihara: ¶ 80).  Instead, there is space provided of the extra height provided by 55 for an 80 to the back surface of the semiconductor element 11 (id.), as is consistent with the Instant Application at Fig. 1, i.e. space is provided by the support members 190a for the thermal interface material 186 to be formed between the semiconductor chip 125 and the heat spreader, “cold plate 180”.  Therefore, the projections 50a/55(19) in Fig. 11B necessarily extend to a height above the semiconductor die 11 sufficient to provide the “adhesive or solder” (id.) between the semiconductor die 11 and the heat spreader 80. 
Based on the embodiment in Fig. 11B of Kurihara, then, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, in addition, to apply the same concept to the embodiments shown in Figs. 2A, 3A-3E, and 9A-9C as in 11B, i.e.  to make the height of the support members (projections 50a-50f in Figs. 2A, 3A-3E or all of 50 in Figs. 9A-9C), extend in height above the semiconductor die 11 sufficient to allow adhesive or solder to be positioned between said die 11 and the heat spreader 80. 

With regard to features [4c] of claim 1, it is presumed that the claim language means that the support member must extend across the width direction of the frame at at least one location, in order for this feature to be generic to all of the species of support members shown in Figs. 2, 3, and 4-8 of the Instant Application, specifically including the circular cylinder support members 710 in Fig. 7 and the elliptical cylinder support members 810 in Fig. 8 of the Instant Application.  As such, at least the support members 50i in Fig. 4B and 50o in Fig. 4H of meet these requirements.
In addition, in the embodiments shown in Figs. 9A-9C (and 4A-4H) for the “reinforcing layer 50” in Figs. 4A-4H meet the extension requirements in features [4b]-[4c] of claim 1, as is 
This is all of the features of claim 1 disclosed in Kurihara.

With regard to feature [6d] of claim 1,
[6d] further wherein a cross section of the support member is circular or ellipsoidal.
Kurihara does not discuss a cross section shape—the cross section taken to be parallel to the plane of the substrate 30 as in the Instant Application—that is circular or ellipsoidal.  However, Kurihara makes very clear that the shapes of the projections are not limited, as shown in Figs. 3A-3E and 4A-4H and as explicitly discussed at paragraphs [0042]-[0046]. 
Lischner teaches support members, i.e. legs 141 supporting a the heat spreader plate 145 of the heat spreader 140 can have any cross-sectional shape including, not only rectangular,  or “L”-shaped as already shown in Kurihara (Figs. 4A-4H) but can also be circular or elliptical (Lischner: col. 3, lines 6-11; Figs. 1, 2).
Inasmuch as Kurihara explicitly does not limit the shape of the support members 50a/55(19) (supra), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the support members to have e.g. a circular or elliptical cross-section, because Lischner proves that circular and elliptical shapes as well as rectangular and “L”-shapes are equally suitable for providing support for a heat spreader plate.  As such, one having ordinary skill in the art would recognize that any cross-sectional shape capable of providing support would be suitable for the support members in Kurihara. 
Finally, it is noted that changes in shape are not of patentable significance absent persuasive evidence that the shape is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 
This is all of the features of claim 1.

With regard to claim 2, Kurihara further discloses,
2. (Original) The semiconductor package of claim 1, wherein a distance from the second interface to the distal end opposite to the second interface has a magnitude in a range from about 50 µm to about 2.0 mm.
Kurihara states that the thickness of the “reinforcing layer 50” is from 100 µm to 1000 µm (i.e. 1.0 mm) (Kurihara: ¶ 65); therefore, when the support member is taken to be all of the “reinforcing layer 50” as shown in Figs. 9A-9C, the claimed thickness falls entirely within, and consequently anticipates, the claimed range.  

With regard to claim 3, Kurihara further discloses,
3. (Original) The semiconductor package of claim 1, 
wherein the support member further extends from the third location in the first edge [of the outer perimeter of the frame] to a fourth location in a second edge of the outer perimeter [of the frame], and 
wherein the support member further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter [of the frame].
This claim language appears to describe the embodiment shown in Fig. 3 of the Instant Application wherein a support member 330 covers a corner region of the frame.  Any one of the collection of the radial support members 50o at any one of the four corners of the embodiment shown in Fig. 4H of Kurihara meets this requirement.


4. (Original) The semiconductor package of claim 1, wherein the support member [all of 50 in Figs. 9A-9C] comprises a second frame layer [i.e. 50 matches the dimension and perimeter of frame 60], and wherein the second interface defines a second inner perimeter and a second outer perimeter.

With regard to claim 6, Kurihara further discloses,
6. (Currently Amended) The semiconductor package of claim 1, further comprising 
a second support member, a third support member, and a fourth support member, 
wherein the outer perimeter forms a first corner, a second corner, and a third corner, 
wherein the second support member forms a third interface with the frame layer at the second surface, the third interface includes the first corner and the second support member to withstand a second force oriented along a direction perpendicular to the substrate layer, 
wherein the third support member forms a fourth interface with the frame layer at the second surface, the fourth interface includes the second corner and the third support member to withstand a third force oriented along the direction [perpendicular to the substrate layer], 
wherein the fourth support member forms a fifth interface with the frame layer at the second surface, the fifth interface includes the third corner and the fourth support member to withstand a fourth force oriented along the direction perpendicular to the substrate layer.
Each of the embodiments shown in Figs. 4B and 4H show at least one radial support member, 50i and 50o respectively, in each of the four corners of the frame 50.  Therefore, the three other corner portions of the support members, 50i and 50o, shown in Figs. 4B and 4H, respectively, that meet the claimed second, third, and fourth support members for the embodiments shown in Fig. 2A of Kurihara.
With regard to claim 7-12, Kurihara further discloses,
7. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises one of a rigid material or a flexible material [¶¶ 50, 69].
50 in Figs. 9A-9C] comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer [¶¶ 50, 69].
9. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a composite material [e.g. copper-clad FR-4] having one of a polymer matrix or a non-polymer matrix [¶ 69: FR-4 is a glass-fiber reinforced polymer commonly used to make printed circuit boards].
10. (Original) The semiconductor package of claim 1, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a porous material comprising one of a semiconductor matrix or a polymer matrix [polymers are inherently porous so the copper-clad FR-4 meets this requirement].
11. (Original) The semiconductor package of claim 1, wherein 
the support member [e.g. all 50 in Figs. 9A-9C] adheres to the frame layer [i.e. adhesive body 60] to form the second interface, 
the support member comprising a plastic sheet [e.g. the “rigid plastic or the “copper-clad FR-4”; ¶ 69].
12. (Previously Presented) The semiconductor package of claim 1, wherein the support member [i.e., the support member is just the protrusion 50a or 50a/55(19) of reinforcing layer 50 in Figs. 2A, 11B] has a shape of a rectangular parallelepiped [Fig. 3A], a rod, a dome [Fig. 3E], a hemi-sphere, or a hemi-ellipsoid.

With regard to claim 13, Kurihara discloses,
13. (Currently Amended) A method for a semiconductor package, comprising: 
[1] providing a package substrate 30 having a first substrate layer 20 and a second substrate layer [any of 20a, 20b, 22; Fig. 2A] opposite to the first substrate layer 20, the first substrate layer 20 defines a perimeter, wherein the [first] substrate layer 20 is configured to form an interface with a board substrate 20a/20b/22; 
[2] providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer, wherein the surface defines an inner perimeter and an outer perimeter, the outer perimeter corresponds to the perimeter [see discussion under claim 1, supra]; 
[3] providing at least one support member positioned on at least one respective location on the surface, wherein a first support member of the at least one support member is positioned at a first location adjacent a side of the outer perimeter and extends from a portion of the surface along a direction substantially perpendicular to supra]; and 
[4a] providing at least one semiconductor die mounted to the substrate layer through an interconnect[
[4b] wherein the semiconductor die comprises a fourth surface opposite to the third surface, and 
[4c] wherein a distal end of the support member extends to a first height above a second height associated with the fourth surface, and 
[4d] further wherein a cross section of the support member is circular or ellipsoidal.
Claim 13 is the method counterpart of product claim 1.  As such, all of the elements recited in features [2], [3], and [4a]-[4d] have been addressed above under claim 1.

With regard to claims 17 and 18, Kurihara further discloses,
17. (Original) The method of claim 13, 
wherein providing the frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A; ¶¶ 40-44] comprises forming the frame layer from a first rigid material 10 [¶¶ 64, 69, 79-80; Figs. 8A, 11A], and 
wherein providing the at least one support member [the projections generally at 50a in Fig. 2A or 50a/55(19) in Fig. 11B] comprises forming [by etching layer 10] the first support member on the frame layer at the first location [¶¶ 64, 69, 79-80; see Figs. 8B-8C, 11A].  
18. (Previously Presented) The method of claim 17, 
[1] wherein forming the first support member [50a/55(19) in Fig. 11B] comprises depositing a first amount of the first rigid material or a second amount of a second rigid material 19 at the first location [Fig. 11A; ¶ 79], and 
[2a] wherein the first rigid material comprises one of a first metal, a first semiconductor, a first metallic alloy, a first ceramic material, a first composite material, or a first polymer, and 
[2b] wherein the second rigid material 19 comprises a second metal [i.e. nickel; ¶¶ 79-80], a second semiconductor, a second metallic alloy, a second ceramic material, a second composite material, or a second polymer.

With regard to claim 19, Kurihara discloses,
19. (Original) An electronic device, comprising: 
[0] at least one semiconductor die 11 [¶ 48] coupled to a package substrate 30 via at least one respective group of interconnects 18(C1) [¶¶ 39; Fig. 2], the package substrate 30 comprising, 
[1] a substrate layer 30 including a first surface [upper surface] that defines a perimeter [¶ 39]; 
[2a] a frame layer [portion of 50 other than the projections generally at 50a in Fig. 2A (and 50b-50f in Figs. 3A-3E) (¶¶ 40-44); or “adhesive member 60” in Figs. 9A-9C (¶¶ 67-70)] forming a first interface with the substrate layer 30 at the [first] surface [of the substrate 30] and including a second surface [top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] opposite to the first surface [of the substrate 30], 
[2b] the second surface [again, top surface of 50 other than the projections generally at 50a in Fig. 2A; top surface of 60 in Figs. 9A-9C] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in shape and dimension] to the perimeter [of the substrate 30] [as shown in Figs. 2A-2B, 8A-8D, and 9A-9C]; and 
[3a] a support member [the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[3b] forming a second interface with the frame layer at the second surface [“second interface” is where bottom of projections 50a meet continuous base portion of 50 in Fig. 2A (see discussion below); or where 50 contacts 60 in Figs. 9A-9C] and 
[3c] extending in a direction perpendicular to the substrate layer 30 from the second interface to a distal end opposite to the second interface [the “distal end” is the top surface of the projections 50a in Fig. 2A; or the top surface of all of 50 in Figs. 9A-9C]  [see discussion below], 
[4a] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] 
[4b] further extends from a first location in a first edge of the outer perimeter [of the frame] to a second location in a first edge of the inner perimeter [of the frame] [as shown in the corner portions, i.e. the radial portions 50i and 50o in Figs. 4B and 4H, respectively; or any of all of 50 in Figs. 9A-9C (or 4A-4H) (¶¶ 45, 46); see further discussion below] and 
50i and 50o in Figs. 4B and 4H, respectively; ¶¶ 45, 46] [see discussion below], 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] to withstand a force oriented along the direction perpendicular to the substrate layer 30 [¶¶ 40, 42]; and
[6a] a semiconductor die 11 mounted to the substrate layer [20 or 30] through an interconnect[]  [shown as conductive hemispheres on pads 18 in each of Figs. 2A, 5, 9A, and 11B but not labeled; ¶ 48] coupled to a third surface of the semiconductor die 11, 
[6b] wherein the semiconductor die 11 comprises a fourth surface opposite to the third surface, and 
[6c] wherein the distal end of the support member [again, the projections generally at 50a or 50a/55(19) in Figs. 2A or 11B; or all of 50 in Figs. 9A-9C]  extends to a first height above a second height associated with the fourth surface [of the semiconductor die 11], and 
[6d] … [not taught].
Claim 19 is distinguished from claim 1 only in features [0] and [1], feature [0] being additional and feature [1] being broader that feature [1] of claim 1.   As such, any discussion under claim 1 as to features [1] through [6c] is equally applicable here.
With regard to [6d] of claim 13, which is identical to feature [6d] of claim 1, i.e.
[6d] further wherein a cross section of the support member is circular or ellipsoidal.
As explained above, Kurihara does not disclose the feature, but Lischner is applied as under claim 1 above to show that this feature is obvious. 
This is all of the features of claim 19.

With regard to claim 20, Kurihara further discloses,

wherein the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] further extends from the third location in the first edge to a fourth location in a second edge of the outer perimeter, and 
wherein the support member [again, the projections generally at 50a in Fig. 2A; or all of 50 in Figs. 9A-9C] further extends from the fourth location in the second edge of the outer perimeter to the first location in the outer perimeter.  
The features are the same as recited in claim 3.  See discussion under claim 3, above.

With regard to claim 21, Kurihara further discloses,
21. (Original) The semiconductor package of claim 19, wherein the support member [all of 50 in Figs. 9A-9C] comprises a second frame layer [i.e. 50 matches the dimension and perimeter of frame 60], and wherein the second interface defines a second inner perimeter and a second outer perimeter.

With regard to claim 23 and 24, Kurihara further discloses,
23. (Original) The semiconductor package of claim 19, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a rigid material including one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer [¶¶ 50, 69].
24. (Currently Amended) The semiconductor package of claim 19, wherein the support member [e.g. all 50 in Figs. 9A-9C] comprises a composite material [e.g. copper-clad FR-4] or a porous material having one of a polymer matrix [polymers are inherently porous so the copper-clad FR-4 meets this requirement], a semiconductor matrix, or a non-polymer matrix [¶ 69: FR-4 is a glass-fiber reinforced polymer commonly used to make printed circuit boards].

With regard to claim 26, Kurihara further discloses,
26. (New) The semiconductor package of claim 1, wherein the first height of the support member 50a/55(19) [in Fig. 11B] is configured to prevent a contact between a thermal solution [presumed heat spreader 80] disposed on the semiconductor die 11 and a corner or edge of the semiconductor die 11 [¶ 80].
Kurihara states, 
heat spreader 80 connected thermally to the semiconductor element 11 is provided on the reinforcing layer 50.  In order to enhance heat radiation efficiency of a heat radiated from the semiconductor element 11, it is advantageous that the heat spreader 80 should be adhered to the back surface of the semiconductor element 11 by an adhesive or a solder.  In the present embodiment, since the nickel layers 19 [55] are provided between the heat spreader 80 and the reinforcing layer 50, the reinforcing layer 50 can achieve such an advantage that the heat spreader 80 is not press-contacted to the semiconductor element 11.  Also, adhesion of the nickel to the adhesive or the solder is higher than the copper.  Therefore, since the nickel layer 19 is provided to the convex top end portions 55 respectively, the heat spreader 80 can be adhered more strongly onto the concave-convex portions 50s.
(Kurihara: ¶ 80; emphasis added)
Based on the purpose of the support members 50a/55(19) having a height above the top surface of the semiconductor die 11 sufficient to (1) provide the “adhesive or solder” between said die 11 and the heat spreader 80 and (2) prevent press-contacting of said heat spreader 80 to the back of said die 11, it is held, absent evidence to the contrary, that “the first height of the support member 50a/55(19) [in Fig. 11B] is configured to prevent a contact between a thermal solution [presumed heat spreader 80] disposed on the semiconductor die 11 and a corner or edge of the semiconductor die 11”, as required by claim 26.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

B. Claims 1, 4, 5, 13, 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0187679 (“Ho”) in view of US 6,166,435 (“Leu”), and as evidenced by US 2002/0031628 (“Zumbrum”) for only claims 5, 16, and 22.
With regard to claim 1, Ho discloses, generally in Figs. 5B-5D,
1. (Original) A semiconductor package, comprising: 
[1] a substrate layer 10 including a first surface [upper surface] that defines a perimeter [¶¶ 17-18, 39], wherein the substrate layer 10 is configured to form an interface with a board substrate [by means of the metal bumps 18 to a “printed circuit board (PCB, not shown”; ¶ 19; Fig. 1A]; 
22”; ¶¶ 40-42] forming a first interface with the substrate layer 10 at the [first] surface and including a second surface [top surface of frame 22] opposite to the first surface [of substrate 10], 
[2b] the second surface [top surface of frame 22] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in size and shape] to the perimeter [of the substrate] [¶¶ 37, 43; Figs. 25-27]; 
[3] a support member [silicone adhesive layer 21; ¶¶ 40-42] forming a second interface [by silicone adhesive 23] with the frame layer 142 at the second surface [top surface of frame 22] and extending in a direction perpendicular to the substrate layer 10 from the second interface to a distal end opposite to the second interface [i.e., adhesive 21 has a thickness extending above the frame 22], 
[4a] the support member 21
[4b] further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter [as shown in Figs. 5B-5D] and 
[4c] further extends from the first location in the first edge of the outer perimeter to a third location in the first edge [because the adhesive extends around the entire frame in order to attach the lid 24], 
[4d] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member 21 to withstand a force oriented along the direction perpendicular to the substrate layer 10; and
[6a] a semiconductor die 12 [¶ 17] mounted to the substrate layer 10 through an interconnect[16 [¶ 19] coupled to a third surface of the semiconductor die 12, 
[6b] wherein the semiconductor die 12 comprises a fourth surface opposite to the third surface, and 
[6c] wherein the distal end of the support member 21 extends to a first height above a second height associated with the fourth surface [as shown in Figs. 5B, 5C, and 5D], and 
[6d] … [not taught].

With regard to feature [1] of claim 1, the claimed “interface” between the “substrate layer” 10 and the “board substrate” PCB being formed by the metal bumps 18 in Ho is consistent 130 and the “board substrate 160” in Fig. 1 of the Instant Application.  (See rejections under 35 USC 112(a) and 112(b), above.)
This is all of the features of claim 1 disclosed in Ho.

With regard to feature [6d] of claim 1,
[6d] further wherein a cross section of the support member is circular or ellipsoidal.
Ho does not teach that the cross-sectional shape of the support member 21 is circular or ellipsoidal.
Leu teaches the use of adhesive to attach a heat slug 202 to a substrate 201 holding a semiconductor die 303 using adhesive having a circular cross-sectional shape (parallel to the substrate 201) (Leu: Figs. 2, 3, 4a, 4b: col. 3, lines 45-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a circular cross-sectional shape for the silicon adhesive 21, i.e. the claimed “support member”, in Ho, because Leu teaches that a circular shaped adhesive is suitable for the same intended purpose of attaching a heat slug to a package substrate over a semiconductor die. 
Moreover, the Instant Application states that when the support member is flexible it may be an adhesive film or adhesive tape (Instant Specification: p. 12, ¶ 31), just as the support material in Ho, i.e. a silicone adhesive 21.  In addition, the Instant Application shows that the cross-sectional shape (parallel to the package substrate 130) of the support member 240, 340 can be square (Figs. 2, 3), a continuous frame 410 (Fig. 4), rectangular 510 (Fig. 5), “L”-shaped 610 (Fig. 6), circular 710 (Fig. 7) or elliptical 810 (Fig. 8), without any explanation in the Instant Specification as to the significance of any particular shape, thereby suggesting that any specific In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
This is all of the features of claim 1.

With regard to claims 4 and 5, Ho further discloses,
4. (Original) The semiconductor package of claim 1, wherein the support member 21 comprises a second frame layer [i.e. it is deposited on the frame], and wherein the second interface [between the support 21 and the frame 22] defines a second inner perimeter and a second outer perimeter.
5. (Original) The semiconductor package of claim 4, 
wherein the frame layer 22 comprises a rigid material [“copper with nickel coating or aluminum alloys”; ¶¶ 40-42] and the second frame layer 21 comprises a flexible material [i.e. a silicone; ¶¶ 22, 40-42], and 
wherein the rigid material comprises one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer, and further wherein the flexible material comprises one of a second polymer [i.e. silicone] or a porous material [¶¶ 40-42].
As indicated above, Ho discloses that the adhesive 21, i.e. the claimed “support member”, is a silicone (Ho: ¶¶ 40-42).  Zumbrum explains that “[s]ilicones are a class of inherently flexible polymers with organosilicon-oxygen repeating units which undergo bond rotation with little resistance” (Zumbrum: ¶ 4; emphasis added).  As such, it is held, absent evidence to the contrary that the silicone “support member” 21 is more “flexible” than the “copper with nickel coating or aluminum alloys” (Ho: ¶¶ 40-42; stiffener 22.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

19. (Original) An electronic device, comprising: 
[0] at least one semiconductor die 12 [¶¶ 1-3, 20, 22] coupled to a package substrate 30 [¶¶ 17-18, 39] via at least one respective group of interconnects 16 [¶ 19], the package substrate 30 comprising, 
[1] a substrate layer 10 including a first surface [upper surface] that defines a perimeter [¶¶ 17-18, 39]; 
[2a] a frame layer [“stiffener ring 22”; ¶¶ 40-42] forming a first interface with the substrate layer 10 at the [first] surface and including a second surface [top surface of frame 22] opposite to the first surface [of substrate 10], 
[2b] the second surface [top surface of frame 22] defines an inner perimeter and an outer perimeter, the outer perimeter corresponds [in size and shape] to the perimeter [of the substrate] [¶¶ 37, 43; Figs. 25-27]; and 
[3] a support member [silicone adhesive layer 21; ¶¶ 40-42] forming a second interface [by silicone adhesive 23] with the frame layer 142 at the second surface [top surface of frame 22] and extending in a direction perpendicular to the substrate layer 10 from the second interface to a distal end opposite to the second interface [i.e., adhesive 21 has a thickness extending above the frame 22], 
[4] the support member 21
[4a] further extends from a first location in a first edge of the outer perimeter to a second location in a first edge of the inner perimeter [as shown in Figs. 5B-5D] and 
[4b] further extends from the first location in the first edge to a third location in the first edge [because the adhesive extends around the entire frame in order to attach the lid 24], 
[4c] wherein the first edge of the outer perimeter is adjacent to the first edge of the inner perimeter [as is the case with any frame, by definition of a frame], 
[5] the support member 21 to withstand a force oriented along the direction perpendicular to the substrate layer 10; and
[6a] a semiconductor die 12 [¶ 17] mounted to the substrate layer 10 through an interconnect[16 [¶ 19] coupled to a third surface of the semiconductor die 12, 
[6b] wherein the semiconductor die 12 comprises a fourth surface opposite to the third surface, and 
wherein the distal end of the support member 21 extends to a first height above a second height associated with the fourth surface [as shown in Figs. 5B, 5C, and 5D], and 
[6d] further wherein a cross section of the support member is circular or ellipsoidal [as taught by Leu, supra].
 Claim 19 is distinguished from claim 1 only in feature [0].   As such, any discussion under claim 1 as to features [1] through [6d] is equally applicable here.
This is all of the features of claim 19.

Claims 21 and 22 read,
21. (Original) The electronic device of claim 19, wherein the support member comprises a second frame layer, and wherein the second interface defines a second inner perimeter and a second outer perimeter.  
22. (Original) The electronic device of claim 21, wherein the frame layer comprises a rigid material and the second frame layer comprises a flexible material, and wherein the rigid material comprises one of a semiconductor, a metal, a metallic alloy, a ceramic material, or a polymer, and further wherein the flexible material comprises one of a second polymer or a porous material.
The features in claims 21 and 22 are the same as recited in claims 4 and 5, respectively.  As such, see claims 4 and 5.

With regard to claim 13, Ho discloses,
13. (Original) A method for a semiconductor package, comprising: 
[1] providing a package substrate 10 having a first substrate layer and a second substrate layer opposite to the first substrate layer [i.e. “multi-layered circuit board” made of e.g. FR-4; ¶ 18], the first substrate layer [of substrate 10] defines a perimeter [¶¶ 17-18, 39], wherein the substrate layer 10 is configured to form an interface with a board substrate [by means of the metal bumps 18 to a “printed circuit board (PCB, not shown”; ¶ 19; Fig. 1A];
[2] providing a frame layer coupled to the first substrate layer, the frame layer including a surface opposite to the first substrate layer, wherein the surface defines an supra]; and 
[3] providing at least one support member positioned on at least one respective location on the surface, wherein a first support member of the at least one support member is positioned at a first location adjacent a side of the outer perimeter and extends from a portion of the surface along a direction substantially perpendicular to the surface, the first support member having a first substantially uniform thickness along the direction [see discussion under claim 1, supra]; and
[4a] providing at least one semiconductor die mounted to the substrate layer through an interconnect[
[4b] wherein the semiconductor die comprises a fourth surface opposite to the third surface, and 
[4c] wherein a distal end of the support member extends to a first height above a second height associated with the fourth surface, and 
[4d] further wherein a cross section of the support member is circular or ellipsoidal.
Claim 13 is the method counterpart of product claim 1.  As such, all of the elements recited in features [2], [3], and [4a]-[4d] have been addressed above under claim 1.

With regard to claim 16, Ho further discloses,
16. (Original) The method of claim 13, wherein providing the at least one support member 21 comprises mounting the first support member 21 at the first location, 
the mounting comprising adhering the first support member 21 to a portion of the surface including the first location, 
wherein the first support member 21 comprises a flexible material [i.e. a silicone].  
Because the support member is a silicone adhesive layer, it is mounted by deposition and then adhered by curing (Ho: ¶ 43). Again, as evidence that silicone is flexible, see Zumbrum at paragraph [0004].



17. (Original) The method of claim 13, 
wherein providing the frame layer 22 comprises forming the frame layer 22 from a first rigid material [“copper with nickel coating or aluminum alloys”; ¶¶ 40-42], and 
wherein providing the at least one support member 21 comprises forming the first support member 21 on the frame layer 22 at the first location [¶ 43].  

C. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Leu, as applied to claim 13 above, and further in view of US 2018/0151461 (“Cho”).
Claims 14 and 15 read,
14. (Original) The method of claim 13, wherein providing the frame layer comprises
[1] positioning the frame layer on the first substrate layer using a pick-and-place technique; and 
[2] bonding the frame layer to a portion of the first substrate layer, 
[3] the frame layer comprising a rigid material including one of a metal, a semiconductor, a metallic alloy, a ceramic material, a composite material, or a polymer.  
15. (Original) The method of claim 14, wherein the bonding comprising supplying an amount of heat to the frame layer on the first substrate layer during a defined time interval.  
The prior art of Ho in view of Leu, as explained above, teaches each of the features of claim 13. 
With regard to claims 14 and 15, Ho further discloses,
14. (Original) The method of claim 13, wherein providing the frame layer comprises
[1] positioning the frame layer 22 on the first substrate layer [of multi-layered circuit board 10] using…; and 
[2] bonding the frame layer 22 to a portion of the first substrate layer [of multi-layered circuit board 10 using silicon adhesive 23; ¶ 43], 
22 comprising a rigid material including one of a metal, a semiconductor, a metallic alloy, a ceramic material, a composite material, or a polymer [i.e. “copper with nickel coating or aluminum alloys”; ¶¶ 40-42].  
15. (Original) The method of claim 14, wherein the bonding comprising supplying an amount of heat to the frame layer 22 on the first substrate layer [of multi-layered circuit board 10] during a defined time interval [¶ 43: i.e. the curing process for the adhesive layers 21, 23, and the TIM 28 at 100 ºC to 200 ºC for 0.5 hr to 3 hr].  

With regard to feature [1] of claim 14, Ho does not teach that the method of providing the frame layer is by a “pick-and-place technique”.
Cho teaches that it is known in the art to provide and position a stiffener frame 35 around semiconductor dies 12 on a substrate 51 using a pick-and-place technique (Cho: ¶¶ Figs. 3, 4, 5(a)-5(b) ¶¶ 30-31).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a pick-and-place technique to provide and position the frame 22 in Ho because Ho is silent to that part of the process, such that one having ordinary skill in the art would use known processes for the same purpose of providing and positioning a frame, such as the process taught to be known for this purpose in Cho, i.e. a pick-and-place technique.
This is all of the features of claims 14 and 15.

V. Response to Arguments
Applicant’s arguments filed 01/25/2022 have been fully considered but they are not persuasive. 
The rejection over Hung is currently withdrawn.
50a of the frame 50 must be taken as part of the frame and therefore do not read on the claimed “support member” (Remarks: p. 13).  Examiner respectfully disagrees.  As stated in the Non-Final rejection and maintained currently, above, this is entirely consistent with the Instant Application which states, “In some aspects, the group of support members [240] can be integrated into the frame 230--e.g., the frame 230 and the group of support members form a single part that can be coupled to the package substrate 210” (Instant Specification: ¶ 25 at pp. 9-10).  As such, the formation of the projections 50a and the frame 50 from the “supporting body 10” as shown in Figs. 8A-8D and 11B is consistent with the Instant Application in that the support members 50a are “integrated into the frame” 50 by being formed from a single support body 10.  
Even if, arguendo, the protrusions 50a were taken to be part of the frame 50—a point with which Examiner disagrees—then the embodiment in Figs. 11A-11B of Kurihara includes a support member 55 made of a layer of nickel, which is separate from the frame 50/50a and meets the claim requirements, as currently explained in the rejection.  

Applicant argues that Ho does not teach the newly added claim features (Remarks: p. 14).  Except for the cross-section shape of the support member, Examiner respectfully disagrees for the reasons indicated in the rejection above, which are incorporated here. 

As to Applicant’s arguments directed to the cross-sectional shape of the support member (parallel to the plane of the package substrate), not only is the shape not patentably significant supra). 

As to new claim 26, Applicant asserts that none of the prior art references teaches the intended result of the configuration.  Again, Examiner respectfully disagrees because Kurihara squarely addresses this, particularly in the embodiment shown in Fig. 11B, and Applicant has the burden of proof to show that the configuration in Kurihara does not meet the features of new claim 26.

Based on the foregoing, Applicant’s arguments are not persuasive. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814